Citation Nr: 1302537	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran's representative testified on his behalf at a November 2010 Videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.   

This matter was last before the  Board in May 2012 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012 this matter was last before the Board and was remanded at that time.  In particular, the Board remanded the claim to have the Agency of Original Jurisdiction (AOJ) obtain the specific clinical findings from VA audiological evaluations, such as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test from VA audiologic testing done on January 31, 2002, September 29, 2008, and February 5, 2009.  

The Board directed this development in order to obtain the audiometrics obtained at these times, because the available records did not contain the audiometrics/audiograms, which are relevant to the Veteran's claim.  The AOJ associated VA audiologic records dated January 31, 2002, September 29, 2008, and February 5, 2009, but did not obtain the audiometrics associated with these records, which were already associated with the claims file.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

In its May 2012 remand, the Board also directed that the AOJ obtain records from the Mountain Home VA Medical Center (VAMC) from August 2009 and on.  It appears to the Board that this development was completed as a review of the Virtual VA system discloses the presence of such records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from VA audiological evaluations, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition test were measured using the Maryland CNC test (audiometrics/audiograms) from the tests that occurred on the following days:

* January 31, 2002; 
* September 29, 2008; and
* February 5, 2009.

See VA treatment records with those dates.  [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results]

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to an initial evaluation for bilateral hearing loss disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


